Citation Nr: 1742929	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for postoperative residuals of the left knee, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from March 1981 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously remanded by the Board in March 2017.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.  


FINDING OF FACT

During the entire period on appeal the Veteran's postoperative residuals of the left knee was manifested by no worse than moderate recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for postoperative residuals of the left knee, rated as 20 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).    



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Throughout the rating period on appeal, the Veteran's service-connected postoperative residuals of the left knee has been evaluated as 20 percent disabling under Diagnostic Code 5257.  The Board notes that the Veteran has a separate disability rating relating to his left knee for post-traumatic osteoarthritis under Diagnostic Code 5010 rated as 10 percent disabling from November 2002.  Diagnostic Code 5010 directs to evaluate such arthritis under Diagnostic Code 5003, degenerative arthritis.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent and X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints.  38 C.F.R. § 4.45. 

Diagnostic Code 5257 provides that recurrent subluxation or lateral instability that is slight in degree warrants a 10 percent rating.  For moderate impairment, a 20 percent rating is assigned.  For severe impairment, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).



Analysis

In a May 2008 statement, the Veteran requested an increased rating for his left knee disability due to loss of stability.  

The Veteran was provided a VA medical examination in June 2008.  The June 2008 VA examiner interviewed the Veteran and conducted an in-person examination.  The Veteran reported that his left knee pain was a four on the pain scale and intermittent throughout the day.  He reported he has associated popping, clicking, weakness, stiffness, swelling, instability, and fatigability to the left knee.  The Veteran further reported flare-ups that occur at least three times per week where his pain increases to a seven and causes additional limitation of motion impairment of 25 percent.  The Veteran denied any dislocation or subluxation of the knee and reported a history of osteoarthritis.  Upon examination the Veteran had flexion to 115 degrees, with pain, extension to 0 decrees, with pain.  The Veteran was noted to have crepitus.  Varus/valgus strain demonstrated no instability and the Veteran had a positive McMurray's test.  The VA examiner noted that the Veteran had an increase in pain but no decrease in range-of-motion with repetitive testing of the left knee.  Additionally, he had mild to moderate fatigue, weakness and lack of endurance with repetitive testing as well as mild incoordination with repetitive testing.   

A May 2009 VA treatment record reflects the Veteran complained of chronic left knee pain and that the knee was swollen.  

In his February 2010 notice of disagreement the Veteran stated he has intermittent pain in his left knee and that it swells over a period of time.  He further stated that his knee will periodically "g[i]ve away."

In the June 2011 VA Form 9 the Veteran stated that his left leg trembles and that it "clicks and pops constantly."  Additionally, the Veteran stated that he has had episodes in which his left knee has given away for no reason while walking.  

The Veteran was provided a VA knee examination in February 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported continuous, severe left knee pain.  He further reported functional loss of the left knee with prolonged standing, walking, going up stairs and strenuous activity.  The Veteran did not report flare-ups.  Upon examination the Veteran's left knee had flexion to 100 degrees and extension to 0 degrees.  The examiner noted pain during the flexion test which causes functional loss.  There was evidence of localized tenderness or pain on palpitation at the medial lateral aspect of the left knee.  There was objective evidence of crepitus in the left knee.  Upon repetitive use testing the Veteran's flexion was to 90 degrees and extension was to 0 degrees.  The VA examiner noted the Veteran did not have muscle atrophy or ankylosis.  During joint stability testing there was no anterior, posterior or medial instability.  Additionally, there was no history of recurrent subluxation, lateral instability or recurrent effusion.

An August 2016 VA orthopedic surgery consultation reflects the Veteran had no instability or effusion of the left knee.  

The Veteran was provided another VA knee examination in April 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he has pain in his left knee that worsens with prolonged standing and walking.  He stated he cannot squat, run, jump or go up and down stairs.  The Veteran further stated he has flare-ups every other day after yard work or prolonged standing.  Upon examination the Veteran's flexion was to 90 degrees and extension was to 0 degrees.  The VA examiner noted pain on examination that causes the functional loss.  There was evidence of crepitus.  The Veteran was able to perform repetitive testing without additional functional loss or range-of-motion.  The VA examiner noted that pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over time.  The VA examiner further noted that during flare-ups the Veteran has pain, fatigue, weakness and lack of endurance which causes functional loss.  During flare-ups the Veteran's flexion is to 80 degrees and extension is to 0 degrees.  The Veteran did not have ankylosis of the left knee or a history of recurrent subluxation, lateral instability or recurrent effusion.  During joint stability testing the Veteran's anterior instability, posterior instability, medial instability and lateral instability were normal.  The VA examiner stated the Veteran had pain in his left knee on high and low impact and passive movements.  Additionally, the Veteran exhibited pain in the left knee on weight bearing and non-weight bearing and passive movements.  

The Veteran's service-connected left knee disability is rated as 20 percent disabling under Diagnostic Code 5257.  To warrant a higher rating under that diagnostic code, the Veteran's service-connected left knee disability would have to manifest in severe recurrent subluxation or lateral instability.  However, the record does not show such manifestations.  The Veteran did not report episodes of dislocation or subluxation at the June 2008, February 2016 or April 2017 VA knee examinations.  Additionally, the VA examinations did not show instability of the left knee.  Accordingly, the record does not show that the Veteran had severe recurrent subluxation or lateral instability during the period of appeal.  Thus, the record does not show that the Veteran was entitled to a rating in excess of 20 percent under Diagnostic Code 5257 at any time during the period on appeal.  

The service-connected left knee disability is also rated as 10 percent disabling under Diagnostic Code 5010.  This rating was awarded based on traumatic arthritis with painful, limited motion that is not compensable under the relevant diagnostic codes.  Additional or higher ratings could be warranted if the Veteran's service-connected left knee disability manifested in flexion limited to 30 degrees or less and/or extension limited to 15 degrees or more.  See 38 C.F.R. § 4.71 Diagnostic Codes 5260 and 5261.  Throughout the period on appeal the Veteran's left knee flexion was limited to, at its most severe, 80 degrees when considering functional limitation.  Such limitation does not warrant an additional or higher rating under Diagnostic Code 5260.  Throughout the period on appeal the Veteran's left knee extension was to 0 degrees.  Such limitation does not warrant an additional or higher rating under Diagnostic Code 5261.  

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Malunion is defined as "union of the fragments of a fractured bone in a faulty position."  See Dorland' Illustrated Medical Dictionary 1115, 31st edition (2007).  Nonunion is defined as "failure of ends of a fractured bone to unite."  Id. at 1309.  The evidence does not reflect malunion or nonunion of the tibia or fibula.  Therefore, Diagnostic Code 5262 is not applicable.  

The Board has also considered whether the record shows that the Veteran was entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  The June 2008, February 2016 and April 2017 VA examinations demonstrated no additional functional loss or impairment after repetitive use testing.  Therefore, a higher rating is not warranted for additional loss or impairment after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202.

At the April 2017 VA examination, the Veteran's left knee flexion decreased from 90 degrees to 80 degrees due to flare-ups.  As discussed above, even with such additional limitation, the Veteran's service-connected left knee disability did not manifest to a severity more closely approximating that contemplated by the higher rating criteria.  The Board concludes that the record does not show that the Veteran was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups such that a higher rating for the service-connected left knee disability is warranted at any time during the rating period.  The Board finds that the Veteran's pain and any functional loss are encompassed by the ratings provided previously under Diagnostic Codes 5257 and 5010 for the service-connected left knee disability.  Therefore, a higher rating is not warranted at any time during the rating period under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202.  Review of this examination report indicates that it contains the necessary range of motion testing and consideration of functional limitation outlined in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F. 3d (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes and experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective clinical findings.  While the Board considered the Veteran's reported symptoms, the Board assigns greater probative value to the objective clinical findings in the VA examination reports and VA medical treatment records which were recorded following physical examinations of the Veteran.  

In light of the above, a rating in excess of 20 percent is not warranted for the left knee at any time during the period on appeal.  See Hart, 21 Vet. App. at 519.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
    
 
ORDER

Entitlement to an increased rating for postoperative residuals of the left knee, rated as 20 percent disabling, is denied.




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


